Exhibit 10.1

 

[g58741ka01i001.jpg]

 

Wolverine World Wide, Inc.

Deferred Compensation Plan

 

Amended and Restated Effective February 7, 2018

 

[g58741ka01i002.jpg]

 

[g58741ka01i003.jpg]

 

Warner Norcross & Judd LLP

900 Fifth Third Center, 111 Lyon Street NW

Grand Rapids, MI 49503-2487

616.752.2000

WNJ.com

 

A BETTER PARTNERSHIP®

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE 1 - ESTABLISHMENT OF PLAN

1

 

 

ARTICLE 2 - DEFINITIONS

1

2.1

Acceleration Events

1

2.2

Account

1

2.3

Act of Misconduct

1

2.4

Base Salary

1

2.5

Beneficiary Designation

2

2.6

Board

2

2.7

Bonus Compensation

2

2.8

Change in Control

2

2.9

Claimant

2

2.10

Code

2

2.11

Committee

2

2.12

Compensation Committee

2

2.13

Company

2

2.14

Corporation

3

2.15

Covered Employee

3

2.16

Deferral Election

3

2.17

Director

3

2.18

Director’s Compensation

3

2.19

Disability

3

2.20

Discretionary Company Credit

3

2.21

Discretionary Company Credits Account

3

2.22

Effective Date

3

2.23

Election Notice

3

2.24

Election Period

3

2.25

Elective Deferral Credit

3

2.26

Elective Deferrals Credits Account

3

2.27

Employee

3

2.28

ERISA

3

2.29

FICA Amount

3

2.30

Investment Option(s)

3

2.31

Participant

3

2.32

Participation Agreement

4

2.33

Payment Event

4

2.34

Performance-Based Compensation

4

2.35

Plan

4

2.36

Plan Year

4

2.37

Restricted Period

4

 

--------------------------------------------------------------------------------


 

2.38

Separation from Service

4

2.39

Specified Employee

4

2.40

Specified Employee Payment Date

4

2.41

Trust

4

2.42

Trustee

4

2.43

Unforeseeable Emergency

4

2.44

Valuation Date

4

 

 

ARTICLE 3 - PARTICIPATION

4

3.1

Designation as Participant

4

3.2

Termination of Participation

5

 

 

ARTICLE 4 - CREDITS

5

4.1

Deferral Election

5

4.2

Discretionary Company Credits

7

4.3

Subsequent Deferrals

7

 

 

ARTICLE 5 - ACCOUNTS AND FUNDING

7

5.1

Establishment of Accounts

7

5.2

Investment Options

7

5.3

Investment Earnings

8

5.4

Nature of Accounts

8

5.5

Trust

8

5.6

Insurance

9

 

 

ARTICLE 6 - VESTING

9

6.1

Vesting

9

6.2

Forfeiture of Discretionary Company Credits

10

 

 

ARTICLE 7 - PAYMENT

10

7.1

In General

10

7.2

Timing of Valuation

10

7.3

Forfeiture of Unvested Account Balances

10

7.4

Timing of Payments

10

7.5

Timing of Payments to Specified Employees

10

7.6

Form and Medium of Payment

11

7.7

Payment Upon Unforeseeable Emergency

11

7.8

Permissible Acceleration Events

12

7.9

Beneficiary Designation

13

7.10

Code Section 162(m)

13

 

 

ARTICLE 8 - PLAN ADMINISTRATION

14

8.1

Administration Responsibilities

14

8.2

Withholding

15

 

ii

--------------------------------------------------------------------------------


 

8.3

Non-Uniform Treatment

15

8.4

Decisions Final

15

8.5

Indemnification

15

8.6

Claims Procedures

15

8.7

Appeal Procedures

16

8.8

Notice of Decision on Appeal

16

8.9

Claims Procedures Mandatory

17

 

 

ARTICLE 9 - AMENDMENT AND TERMINATION

17

 

 

ARTICLE 10 - MISCELLANEOUS

17

10.1

No Employment or Other Service Rights

17

10.2

Governing Law

17

10.3

No Warranties

18

10.4

No Assignment

18

10.5

Expenses

18

10.6

Severability

18

10.7

Construction

18

10.8

Interpretation

18

 

iii

--------------------------------------------------------------------------------


 

WOLVERINE WORLD WIDE, INC.

 

DEFERRED COMPENSATION PLAN

 

Wolverine World Wide, Inc. (“Corporation”), a Delaware corporation, adopted the
Wolverine World Wide, Inc. Executive Deferred Compensation Plan (“Plan”) to
enhance retirement savings among a select group of management or highly
compensated employees who contribute significantly to the success of the
Company, generally effective as of June 1, 2016 (“Effective Date”). The
Corporation hereby restates the Plan and changes the name of it to the Wolverine
World Wide, Inc. Deferred Compensation Plan effective as of February 7, 2018, to
offer the opportunity to participate to the Corporation’s directors and to
acknowledge the significant contributions the directors make to the success of
the Company.

 

ARTICLE 1

 

Establishment of Plan

 

The Corporation established the Plan as an unfunded non-qualified deferred
compensation plan intended to be a plan described in Sections 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Effective February 7, 2018, the Plan will also be available to
directors who are not employees. The Plan is a supplemental executive retirement
program that is not subject to limitations in the Internal Revenue Code of 1986,
as amended (“Code”), applicable to benefits provided through a qualified,
tax-exempt employee benefit plan established under Code Section 401(a). This
Plan is intended to comply with Code Section 409A and the regulations and
guidance promulgated thereunder, and shall be interpreted, administered and
operated consistently with those regulations and related guidance.

 

ARTICLE 2

 

Definitions

 

2.1                               “Acceleration Event” has the meaning set forth
in Section 7.8.

 

2.2                               “Account” means a hypothetical bookkeeping
account established in the name of each Participant and maintained by the
Company to reflect the Participant’s interests under the Plan.

 

2.3                               “Act of Misconduct” has the meaning set forth
in Section 6.2.

 

2.4                               “Base Salary” has the meaning set forth in
Section 4.1(a)(i).

 

1

--------------------------------------------------------------------------------


 

2.5                               “Beneficiary Designation” has the meaning set
forth in Section 7.9.

 

2.6                               “Board” means the Board of Directors of the
Corporation.

 

2.7                               “Bonus Compensation” has the meaning set forth
in Section 4.1(a)(ii).

 

2.8                               “Change in Control” means the occurrence of
any of the following:

 

(a)                                 Stock Ownership Change. One person (or more
than one person acting as a group) acquires ownership of stock of the
Corporation that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Corporation’s
stock and acquires additional stock;

 

(b)                                 Effective Control Change/Voting Power. One
person (or more than one person acting as a group) acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition) ownership of the Corporation’s stock possessing 30% or more of the
total voting power;

 

(c)                                  Effective Control Change/Board of
Directors. A majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the Board before the date of appointment or election; or

 

(d)                                 Asset Ownership Change. One person (or more
than one person acting as a group) acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition) assets from
the Corporation that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Corporation
immediately before such acquisition(s).

 

With respect to any separate Account for amounts deferred as an Employee (or
credited to the Employee), “Corporation” for purposes of a Change in Control
means the relevant corporation as defined in 26 CFR 1.409A-3(i)(5)(ii).

 

2.9                              “Claimant” has the meaning set forth in
Section 8.6.

 

2.10                       “Code” has the meaning set forth in Article 1.

 

2.11                       “Committee” means the Wolverine World Wide Plan
Administrative Committee.

 

2.12                       “Compensation Committee” means the Compensation
Committee of the Board of Directors of Wolverine World Wide, Inc.

 

2.13                        “Company” means the Corporation, or any successor
thereto, and any corporation, trade or business which is treated as a single
employer with the Corporation under Code Sections 414(b) or 414(c).

 

2

--------------------------------------------------------------------------------


 

2.14                        “Corporation” has the meaning set forth in the
introductory paragraph.

 

2.15                        “Covered Employee” has the meaning set forth in
Section 5.5(a)(i).

 

2.16                        “Deferral Election” has the meaning set forth in
Section 4.1.

 

2.17                        “Director” means a member of the Board who is not an
officer or employee of the Corporation.

 

2.18                        “Director’s Compensation” has the meaning set forth
in Section 4.1(a)(iv).

 

2.19                       “Disability” means any medically determinable
physical or mental impairment resulting in the inability of the Participant to
perform the duties of his or her position or any substantially similar position,
where such impairment can be expected to result in death or can be expected to
last for a continuous period of not less than six months. The Company may
require that one or more physicians (chosen or approved by the Company) certify
whether or not a Disability exists. This certification shall be conclusive.

 

2.20                       “Discretionary Company Credit” has the meaning set
forth in Section 4.2.

 

2.21                       “Discretionary Company Credits Account” has the
meaning set forth in Section 5.1.

 

2.22                       “Effective Date” has the meaning set forth in the
introductory paragraph.

 

2.23                       “Election Notice” has the meaning set forth in
Section 4.1.

 

2.24                       “Election Period” has the meaning set forth in
Section 4.1.

 

2.25                       “Elective Deferral Credit” has the meaning set forth
in Section 4.1.

 

2.26                       “Elective Deferrals Credits Account” has the meaning
set forth in Section 5.1.

 

2.27                       “Employee” means an employee of the Company who
receives compensation for services performed for the Company that is subject to
withholding for federal income tax purposes.

 

2.28                       “ERISA” has the meaning set forth in Article 1.

 

2.29                       “FICA Amount” has the meaning set forth in
Section 7.8(b).

 

2.30                       “Investment Option” means an investment fund, index
or vehicle selected by the Committee and made available for the deemed
investment of Participant Accounts.

 

2.31                       “Participant” means an Employee or a Director who is
designated as eligible to participate in the Plan and who elects to participate
by agreeing to a Participation Agreement and any former Participant who
continues to be entitled to a benefit under the Plan.

 

3

--------------------------------------------------------------------------------


 

2.32                       “Participation Agreement” has the meaning set forth
in Section 3.1.

 

2.33                       “Payment Event” has the meaning set forth in
Section 7.1.

 

2.34                       “Performance-Based Compensation” has the meaning set
forth in Section 4.1(a)(iii).

 

2.35                       “Plan” has the meaning set forth in the introductory
paragraph.

 

2.36                       “Plan Year” means the twelve (12) month period
beginning on each January 1.

 

2.37                       “Restricted Period” has the meaning set forth in
Section 5.5(a)(ii).

 

2.38                       “Separation from Service” has the meaning set forth
in Code Section 409A(a)(2)(A)(i) and Treas. Reg. Section 1.409A-1(h), including
the default presumptions thereunder.

 

2.39                       “Specified Employee” has the meaning set forth in
Section 7.5.

 

2.40                       “Specified Employee Payment Date” has the meaning set
forth in Section 7.5.

 

2.41                       “Trust” has the meaning set forth in Section 5.5.

 

2.42                       “Trustee” has the meaning set forth in Section 5.5.

 

2.43                       “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s beneficiary under this
Plan or the Participant’s dependent; (b) a loss of the Participant’s property
due to casualty; or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Company. The
Committee or its delegate shall determine whether the Participant has suffered
an Unforeseeable Emergency based on all the facts and circumstances, and that
decision shall be final and binding on all parties to this Plan; provided,
however, that a Participant shall not be involved with any decision involving
the Participant.

 

2.44                       “Valuation Date” means each business day of the Plan
Year and any other date specified as a Valuation Date by the Company.

 

ARTICLE 3

 

Participation

 

3.1                               Designation as Participant. Only Directors,
management, and highly compensated Employees shall be eligible to become
Participants. Except to the extent already designated to participate by the
Compensation Committee, the Corporation’s CEO (in the CEO’s discretion) shall
designate those eligible Employees who may

 

4

--------------------------------------------------------------------------------


 

participate, specify the effective date of participation, and designate the
participating Employees eligible to defer compensation or receive Company
credits under the Plan for each Plan Year. Notwithstanding anything to the
contrary, the Corporation’s Vice President of Human Resources may act in the
CEO’s place if the CEO is unavailable to act at any time. The Board shall
designate the categories of Directors eligible to participate, and the Board’s
Chairman shall determine the effective date of an eligible Director’s
participation and designate the participating Directors eligible to defer
Director’s Compensation or receive Company credits under the Plan for each Plan
Year. An Employee or Director shall become a Participant only upon entering into
a Participation Agreement in the electronic or paper form designated by the
Company for this purpose (“Participation Agreement”).

 

3.2                               Termination of Participation. Participation
shall terminate upon the earlier of the date the Participant is not an Employee
(or with respect to participation as a Director, not a Director) and has been
paid the full amount due under this Plan or the date of the Participant’s death.
Though a Participant may be entitled to future benefits under the Plan, the
right to defer compensation or receive Company credits shall be determined each
Plan Year as described in Section 3.1 and may be discontinued effective as of
the next Plan Year in the CEO’s or Company’s discretion (for Employees) and the
Board’s discretion (for Directors).

 

ARTICLE 4

 

Credits

 

4.1                               Deferral Election. A Participant may elect to
reduce the Participant’s compensation (“Deferral Election”) by completing the
form(s) designated by the Committee for making elections (“Election Notice”) and
filing the form(s) with the Company or its delegate during the period
established by the Company for making Deferral Elections (“Election Period”).
The Company shall credit a corresponding amount (“Elective Deferral Credit”) to
the Participant’s Elective Deferral Credits Account as of the date the
compensation otherwise would have been paid.

 

(a)                                 Compensation. A Participant may defer the
following types of compensation the Company pays to the Participant for services
performed:

 

(i)                                     Base Salary. Base salary or wages (“Base
Salary”);

 

(ii)                                  Bonus Compensation. Cash compensation
(other than Performance-Based Compensation) paid in addition to the
Participant’s Base Salary (“Bonus Compensation”);

 

(iii)                               Performance-Based Compensation. Cash
compensation paid in addition to the Participant’s Base Salary that falls within
the meaning of Treas. Reg. Section 1.409A-1(e) (“Performance-Based
Compensation”) for services performed on or after January 1, 2016; and

 

5

--------------------------------------------------------------------------------


 

(iv)                              Director’s Compensation.  Any amount payable
in, or settled in, cash to a Director in connection with the Director’s service
as a Board member in any capacity, including service as lead director, chairman
of the Board, or in connection with service relating to any committee of the
Board (“Director’s Compensation”).

 

Notwithstanding the foregoing, before any Election Period, the Company may
further limit the types of compensation a Participant may defer from during the
Election Period.

 

(b)                                 Election Notice. The Election Notice must
specify:

 

(i)                                     Amount. The amount or percentage of each
type of compensation to be deferred (subject to any minimum and maximum limits
the Company establishes on the amount or type of compensation that may be
deferred for the Plan Year);

 

(ii)                                  Form. The form of payment for the
Participant’s Account (lump sum or annual installments, to the extent that such
selection is permitted);

 

(iii)                               Investment. If applicable, the percentage or
amount of the Participant’s Account to be allocated to each Investment Option
available under the Plan. The Company shall not be responsible for the
Participant’s selection of, or failure to select, Investment Options; and

 

(iv)                              Revocability. A Participant’s Election Notice
shall become irrevocable as of the last day of the Election Period, except that
a Participant or the Participant’s legal representative may, upon written notice
to the Committee, revoke it with respect to any unpaid amounts if the
Participant suffers a Disability or Unforeseeable Emergency and revocation is
timely made.

 

(c)                                  Election Period. The Committee shall
establish the Election Period for each Plan Year in accordance with the
requirements of Code Section 409A, as follows:

 

(i)                                     General Rule. Except as provided in
(ii) and (iii) below, the Election Period shall end no later than the last day
of the Plan Year immediately preceding the Plan Year to which the Deferral
Election relates.

 

(ii)                                  Performance-Based Compensation. The
Election Period for Performance-Based Compensation shall end no later than six
(6) months before the end of the Plan Year during which it is earned (and in no
event later than the date on which the amount becomes readily ascertainable).

 

(iii)                               Newly Eligible Participants. The Election
Period for new Participants shall end thirty (30) days after a Participant first
becomes eligible and shall apply only with respect to compensation earned after
the date of the Deferral Election.

 

6

--------------------------------------------------------------------------------


 

4.2                               Discretionary Company Credits. For any Plan
Year, the Company may, but need not, credit a Participant’s Account with an
amount determined in its sole discretion (“Discretionary Company Credit”). Any
Discretionary Company Credit shall be credited to the Participant’s
Discretionary Company Credits Account as soon as practicable following the last
day of the Plan Year to which the Discretionary Company Credit relates and no
later than the March 15 immediately following the end of that Plan Year.

 

4.3                               Subsequent Deferrals. A Participant may not
change the time or form of payment in the Election Notice except in accordance
with the following requirements:

 

(a)                                 Before Commencement. The subsequent deferral
election is made at least twelve (12) months before the original date payment
was to commence;

 

(b)                                 Payment Delay. The payment date for the
deferred amounts is at least five (5) years later than the original date payment
was to commence;

 

(c)                                  Delayed Effect. The subsequent deferral
election will not take effect for at least twelve (12) months after it was made;
and

 

(d)                                 Limit. The Participant has not previously
elected to change the time or form of payment.

 

ARTICLE 5

 

Accounts and Funding

 

5.1                               Establishment of Accounts. The Company shall
establish and maintain an Account for each Participant. For Employees who are or
become Directors, the Company shall establish a separate Account for amounts
deferred as an Employee (or credited to the Employee) and a separate Account for
amounts deferred as a Director (or credited to the Director). Within a
Participant’s Account, the Company shall establish subaccounts for the
Participant’s Elective Deferral Credits (“Elective Deferrals Credits Account”)
and Discretionary Company Credits (“Discretionary Company Credits Account”). The
Company may establish additional subaccounts as deemed necessary for
administrative purposes.

 

5.2                               Investment Options. The Committee shall select
the Investment Options to be made available to Participants for the deemed
investment of their Accounts under the Plan. The Committee may change,
discontinue, or add to the Investment Options made available under the Plan at
any time in its sole discretion. A Participant shall select the Investment
Options for the Participant’s Account in the Election Notice or through such
other procedure that the Committee establishes for that purpose. A Participant
may change the Investment Options for the Participant’s Account in accordance
with procedures established by the Committee.

 

7

--------------------------------------------------------------------------------


 

5.3                               Investment Earnings. Each Account shall be
credited or debited periodically (and no less frequently than quarterly) for
earnings or losses based on the performance of the Investment Options the
Participant selects for the Participant’s Account.

 

5.4                               Nature of Accounts. A Participant’s Account is
solely a device for the measurement and determination of the amounts to be paid
to the Participant under the Plan. The Company is under no obligation to
actually invest amounts set aside to pay Plan benefits in the Investment Options
selected by the Participant and, consistent with the Plan’s unfunded status, the
Participant shall not have an ownership interest in any Investment Option in
which the Company actually invests.

 

5.5                               Trust. The Company shall establish and
maintain a trust that meets the requirements of this Section 5.5 (the “Trust”)
to pay deferred compensation under this Plan. The Company shall set aside funds
sufficient to pay all benefits due under the Plan (and, up until any Change in
Control, may consider tax deductions it will receive for deferred compensation
it pays under this Plan in determining how much to set aside). Within a
reasonable time after amounts are credited to the Participant’s Account or
otherwise required to be held in the Trust, the Company shall contribute to the
Trust funds set aside to pay benefits. The Trust, and any assets (including life
insurance) held in the Trust to assist the Company in meeting its obligations
under this Plan, will be structured as a “rabbi trust” as provided in Revenue
Procedure 92-64 and other IRS guidance regarding such trusts. The trustee of
such Trust (“Trustee”) will be a bank or trust company selected by the Company
in its sole discretion.

 

Notwithstanding the Trust, it is the intention of the Company that this Plan is
unfunded for tax and ERISA purposes. In addition, notwithstanding any other
provision of this Plan or the Trust document, the Company’s ability to establish
and make payments to the Trust and to directly or indirectly set aside assets to
informally fund any liability under this Plan (but not the Company’s obligation
to make payment to a Participant when called for by this Plan) is subject to the
following:

 

(a)                                 Covered Employees. During a Restricted
Period, assets may not be set aside or reserved in the Trust (or a similar
arrangement) for a Covered Employee,   transferred or contributed to the Trust
(or a similar arrangement) for a Covered Employee, or otherwise restricted for a
Covered Employee if that would result in a transfer of property under Code
Section 409A(b)(3); provided, however, that to the extent a transfer or
contribution is made during a Restricted Period, the Trustee shall immediately
return such transfer or contribution to Company upon written notice.

 

(i)                                     Covered Employee Defined. A “Covered
Employee” means an individual described in Code Section 162(m)(3) or any other
individual subject to Section 16(a) of the Securities Exchange Act of 1934 for
the taxable year, and any former employee of the Company who was a Covered
Employee at the time of termination of employment with the Company.

 

(ii)                                  Restricted Period Defined. “Restricted
Period” means: (A) any period during which a single employer defined benefit
plan sponsored by the

 

8

--------------------------------------------------------------------------------


 

Company is in at risk status, as defined by Code Section 430(i); (B) any period
during which the Company is in bankruptcy; and (C) the twelve (12) month period
beginning on the date which is six (6) months before the termination date of a
single employer defined benefit plan sponsored by the Company, if, as of the
termination date, that Plan is not sufficient for benefit liabilities as
determined under ERISA Section 4041.

 

(b)                                 Offshore Trust. Assets may not be set aside
(directly or indirectly) in a trust (or other arrangement determined by the
Secretary of the Treasury), or transferred to such a trust or other arrangement,
outside the United States unless substantially all of the services to which the
payments under this Plan relates are performed in such jurisdiction.

 

(c)                                  Company’s Financial Health. Assets may not
be restricted to the provision of benefits under this Plan in connection with a
change in the Company’s financial health, whether or not the assets are
available to satisfy claims of the Company’s general creditors.

 

(d)                                 Payments to Company. The Company or
Committee may direct the Trustee in writing to reimburse the Company from assets
held in the Trust for Plan benefits the Company paid directly to any Participant
or beneficiary or Plan expenses paid directly by the Company. The Trustee shall
reimburse the Company for such payments promptly after the Company or Committee
gives that direction. In addition, if at any time the amount held in the Trust
exceeds more than 105% of the Plan benefits payable to all Participants and
beneficiaries, the Company or Committee may direct the Trustee in writing to pay
the surplus assets over 105% to the Company.

 

5.6                               Insurance. The Company may purchase a policy
of life insurance on the life of any Participant (in whom the Company has an
insurable interest) to assist it in making payments under this Plan. The Company
shall be the sole applicant, owner, premium payer and beneficiary of any such
policy, and shall exercise all incidents of ownership. The Company intends that
the value of any such policy while in force, and the death proceeds of the
policy, shall be excluded from taxation under Code Sections 7702 and 101(a),
respectively.

 

ARTICLE 6

 

Vesting

 

6.1                               Vesting. Each Participant shall be fully
vested in the Participant’s Account at all times, except to the extent the
Company elects to impose a vesting schedule on the Participant’s Discretionary
Company Credits at the time it awards those amounts or the Participant forfeits
those amounts under Section 6.2. Notwithstanding any other provision of the
Plan, upon a Change in Control, all Accounts shall immediately become 100%
vested.

 

9

--------------------------------------------------------------------------------


 

6.2                               Forfeiture of Discretionary Company Credits. A
Participant shall forfeit the entire balance of the Participant’s Discretionary
Company Credits Account if the Participant engages in an Act of Misconduct or
benefits are not payable under any insurance policy purchased pursuant to
Section 5.6 due to the Participant’s misrepresentation or omission of
information required to be furnished to an insurer. “Act of Misconduct” shall
mean an act of embezzlement, fraud, dishonesty, nonpayment of any obligation
owed to the Company, breach of fiduciary duty, or deliberate disregard of the
Company rules resulting in loss, damage or injury to the Company, or if a
Participant makes an unauthorized disclosure of any Company trade secret or
confidential information, solicits any employee or service provider to leave the
employ or cease providing services to the Company, breaches any intellectual
property or assignment of inventions covenant, engages in any conduct
constituting unfair competition, breaches any non-competition agreement, induces
any Company customer to breach a contract with the Company or to cease doing
business with the Company, or induces any principal for whom the Company acts as
agent to terminate such agency relationship.

 

ARTICLE 7

 

Payment

 

7.1                               In General. Payment of a Participant’s vested
Account shall be made (or commence, in the case of installments) on the earliest
to occur of the following events (each a “Payment Event”):

 

(a)                                 Separation from Service. The Participant’s
Separation from Service;

 

(b)                                 Change in Control. A Change in Control; or

 

(c)                                  Plan Termination. Termination of the Plan
in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).

 

7.2                               Timing of Valuation. The value of a
Participant’s Account on the payment date shall be determined as of the most
recent Valuation Date preceding the payment date.

 

7.3                               Forfeiture of Unvested Account Balances.
Unless otherwise determined by the Company, and subject to the vesting and
forfeiture provisions of Article 6, a Participant’s unvested Discretionary
Company Credits Account balance shall be forfeited upon the occurrence of a
Payment Event.

 

7.4                               Timing of Payments. Except as otherwise
provided in this Article 7 or, in the case of the Plan’s termination, as
otherwise required by Code Section 409A, payments shall be made or commence
within sixty (60) days following a Payment Event.

 

7.5                               Timing of Payments to Specified Employees.
Notwithstanding anything in the Plan to the contrary, if a Participant is a
Specified Employee as of the date of the Participant’s Separation from Service,
then no distribution of the Participant’s Account

 

10

--------------------------------------------------------------------------------


 

shall be made upon the Participant’s Separation from Service until the first
payroll date of the seventh month following the Participant’s Separation from
Service (or, if earlier, upon the date of the Participant’s death) (the
“Specified Employee Payment Date”). The term “Specified Employee” has the
meaning set forth in Code Section 409A(a)(2)(B)(i) and Treas. Reg.
Section 1.409A-1(i). Any payments to which a Specified Employee otherwise would
have been entitled under the Plan during the period between the Participant’s
Separation from Service and the Specified Employee Payment Date shall be
accumulated and paid in a lump sum payment on the Specified Employee Payment
Date. Notwithstanding the foregoing, if the Specified Employee’s Separation from
Service is due to the Specified Employee’s death or the Specified Employee dies
after a Separation from Service, but before payments have commenced, this
provision shall not delay payment after the Participant’s death.

 

7.6                               Form and Medium of Payment. Each Participant
shall specify in the Election Notice the form of payment (lump sum or annual
installments and whether to accelerate payment upon death) for the Account;
provided, that if the Participant elects to have amounts paid in installments,
the Participant must select from among the permissible installment schedules in
the Election Notice and installments shall not be available if the Payment Event
is a Change in Control, the Payment Event is the Plan’s termination, or the
Participant’s Account at the time of the Payment Event is less than $100,000.
Further, if the Participant has elected, or is receiving, installments, upon a
Change in Control or the Plan’s termination, the installments shall be cancelled
and the Participant’s Account remaining in the Plan shall be paid in a single
lump sum. In the absence of a valid election with respect to form of payment,
amounts shall be paid in a single lump sum. Any payment from a Participant’s
Account shall be made in cash.

 

7.7                               Payment Upon Unforeseeable Emergency. If a
Participant suffers an Unforeseeable Emergency, the Participant may submit a
written request to the Committee for payment of the vested portion of the
Participant’s Account. The Committee will evaluate the Participant’s request for
payment due to an Unforeseeable Emergency taking into account the Participant’s
circumstances and the requirements of Code Section 409A. Payment shall not be
made to the extent that the Participant’s emergency can be relieved: (a) through
reimbursement or compensation by insurance or otherwise; (b) by liquidation of
the Participant’s assets, to the extent that liquidation of the Participant’s
assets would not itself cause severe financial hardship; or (c) by cancellation
of Deferral Elections. The amount of any payment made on account of an
Unforeseeable Emergency shall not exceed the amount reasonably necessary to
satisfy the Participant’s financial need, including amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee. Payments shall be made
from a Participant’s Account as soon as practicable and in any event within
thirty (30) days following the Committee’s determination that an Unforeseeable
Emergency has occurred and authorization of payment from the Participant’s
Account. If a Participant receives payment on account of an Unforeseeable
Emergency, the Participant’s Deferral Election for the remainder of the Plan
Year shall be cancelled.

 

11

--------------------------------------------------------------------------------


 

7.8                               Permissible Acceleration Events.
Notwithstanding anything in the Plan to the contrary, the Company, in its sole
discretion, may accelerate payment of all or a portion of a Participant’s vested
Account upon the occurrence of any event (“Acceleration Event”) in this
Section 7.8. The Company’s determination of whether payment may be accelerated
in accordance with this Section 7.8 shall be made in accordance with Treas. Reg.
Section 1.409A-3(j)(4).

 

(a)                                 Domestic Relations Orders. The Company may
accelerate payment of a Participant’s vested Account to the extent necessary to
comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

(b)                                 Payment of Taxes. The Company may accelerate
payment of all or a portion of a Participant’s vested Account (i) to pay Federal
Insurance Contributions Act (FICA) tax imposed under Code Sections 3010,
3121(a) and 3121(v)(2) (the “FICA Amount”), or (ii) to pay income tax at the
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and the additional income tax at the source on wages
attributable to the pyramiding Section 3401 wages and taxes; provided, however,
that the total payment under this Section 7.8(b) shall not exceed the FICA
Amount and the income tax withholding related to the FICA Amount.

 

(c)                                  Bona Fide Disputes as to Right to Payment.
The Company may accelerate payment of all or a portion of a Participant’s vested
Account where the payment is part of a settlement between the Company and the
Participant of an arm’s length, bona fide dispute as to the Participant’s right
to the deferred amount.

 

(d)                                 Payment Upon Income Inclusion. The Company
may accelerate payment of all or a portion of a Participant’s vested Account to
the extent that the Plan fails to meet the requirements of Code Section 409A;
provided that, the amount accelerated shall not exceed the amount required to be
included in income as a result of the failure to comply with Code Section 409A.

 

(e)                                  Certain Offsets. The Company may accelerate
payment of all or a portion of the Participant’s vested Account to satisfy a
debt of the Participant to the Company incurred in the ordinary course of the
service relationship between the Company and the Participant; provided, however,
the amount accelerated shall not exceed $5,000 and the payment shall be made at
the same time and in the same amount as the debt otherwise would have been due
and collected from the Participant.

 

(f)                                   Limited Cashout. The Company may
accelerate payment of a Participant’s Account if (i) the Participant’s Account
is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B) (which is $18,500 for the 2018 calendar year and is subject
to adjustment in future years), (ii) the payment results in the termination of
the Participant’s entire interest in the Plan and any plans aggregated with the
Plan pursuant to Treas. Reg. Section 1.409A-1(c)(2), and (iii) the Company’s
decision to cash out the Participant’s Account is evidenced in writing no later
than the date of such payment.

 

12

--------------------------------------------------------------------------------


 

7.9                               Beneficiary Designation. A Participant may
designate or change a beneficiary by filing a signed designation with the
Committee or its delegate in a form designated by the Committee or otherwise
approved by the Committee or its delegate (“Beneficiary Designation”). The
Participant’s Will is not effective for this purpose. If a designation has not
been properly completed and filed or is ineffective for any other reason, the
beneficiary shall be the Participant’s surviving spouse. If there is no
effective designation and the Participant does not have a surviving spouse, the
beneficiary for each date of distribution shall be the first of the classes in
(a) through (d) below with a living member on the date of distribution.

 

(a)                                 Children. The Participant’s children,
including those by adoption, dividing the distribution equally among the
Participant’s children with the living descendants of any deceased child taking
their parent’s share by right of representation;

 

(b)                                 Parents. The Participant’s parents, dividing
the distribution equally if both parents are living; and

 

(c)                                  Brothers and Sisters. The Participant’s
brothers and sisters, dividing the distribution equally among the Participant’s
living brothers and sisters.

 

(d)                                 Estate. If a deceased Participant has no
surviving beneficiary, the remaining balance, if any, will be paid to the
Participant’s estate.

 

(e)                                  Right of Representation. For purposes of
this Plan, “by right of representation” among a Participant’s descendants shall
mean that the plan benefits shall be divided into as many equal shares as the
Participant has (i) then living descendants in the nearest degree of kinship to
the Participant; and (ii) deceased descendants in the same degree who left
descendants who survived the Participant, if any. Each then living descendant in
the nearest degree of kinship is allocated one share. The share of each deceased
person in the same degree is divided among his or her descendants in the same
manner. A posthumous child is considered as living at the death of the child’s
parent.

 

7.10                        Code Section 162(m).  If the event triggering
payment under this Plan is the Participant’s Separation from Service and the
Company reasonably anticipates that if a payment were made as scheduled under
the Plan it would result in a loss of the Company’s tax deduction with respect
to such payment due to the application of Code Section 162(m), such payment can
be delayed and paid (a) during the Participant’s first taxable year in which the
Committee reasonably anticipates that the Company’s tax deduction will not be
limited or eliminated by the application of Code Section 162(m) or, if later,
(b) subject to Section 7.5, during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the Company’s
taxable year in which the Participant separates from service or the 15th day of
the third month following the Participant’s Separation from Service.
Notwithstanding the foregoing, no payment under the Plan may be deferred in
accordance with this Section 7.10 unless all scheduled payments to the
Participant that could be delayed in accordance with Treas. Reg.
Section 1.409A-2(b)(7)(i) are also delayed.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 8

 

Plan Administration

 

8.1                               Administration Responsibilities. The Plan
shall be administered by the Company, except to the extent the Plan provides
otherwise or the Company delegates its authority under the Plan to the Committee
or another party.

 

(a)                                 Company. The Company shall be responsible
for:

 

(i)                                     Execution. Authorizing any person to
execute, on behalf of the Company, any instrument required to carry out the
purposes of the Plan;

 

(ii)                                  Deferral Election Limits. Determining
minimum or maximum amounts that a Participant may elect to defer under the Plan;

 

(iii)                               Company Credits/Amounts. Determining whether
any Discretionary Company Credits will be made to the Plan on behalf of any
Participants with respect to any Plan Year and the amount of any such credits;
and

 

(iv)                              Process Deferral Elections. Processing
Participant Deferral Elections.

 

(b)                             Committee. Unless carried out by the Company or
the Company’s delegate, the Committee shall be authorized to:

 

(i)                                     Plan Interpretation. In its discretion,
interpret and administer the Plan and any related instrument, including an
Election Notice, Participation Agreement or Beneficiary Designation;

 

(ii)                                  Rules. Promulgate, amend and rescind
rules relating to the administration of the Plan;

 

(iii)                               Investment Options. Select the Investment
Options that will be available for the deemed investment of Accounts under the
Plan and establish procedures for permitting Participants to change their
selected Investment Options;

 

(iv)                              Unforeseeable Emergency. Evaluate whether a
Participant who has requested payment on account of an Unforeseeable Emergency
has experienced an Unforeseeable Emergency and the amount of any payment
necessary to satisfy the Participant’s emergency need; and

 

(v)                                 Earnings and Losses. Calculate deemed
investment earnings and losses.

 

Notwithstanding the foregoing, the Board shall have the authority to undertake
any of the above or other administration actions under this Article 8 with
respect to Participants

 

14

--------------------------------------------------------------------------------


 

who are Directors or delegate the performance of such actions to an authorized
Board member.

 

8.2                               Withholding. The Company may withhold from all
payments due to a Participant (or beneficiary) hereunder all taxes which, by
applicable federal, state, local or other law, the Company may be required to
withhold. In addition, the Company may limit deferrals to the extent reasonably
necessary to pay any of the taxes described in Section 7.8(b).

 

8.3                               Non-Uniform Treatment. The Committee’s
determinations under the Plan need not be uniform and any such determinations
may be made selectively among Participants. Without limiting the generality of
the foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations with regard to: (a) the terms or
conditions of any Elective Deferral; (b) the amount, terms or conditions of any
Discretionary Contribution; or (c) the availability of Investment Options.

 

8.4                               Decisions Final. Subject to the claims and
appeal procedures set forth in Article 8, all decisions made by the Committee or
its delegate pursuant to the provisions of the Plan shall be final and binding
on the Company, Committee and the Participants, unless such decisions are
determined by a court having jurisdiction to be arbitrary and capricious.

 

8.5                               Indemnification. No Employee or member of the
Committee or Board shall be liable for any action, failure to act, determination
or interpretation made in good faith with respect to the Plan except for any
liability arising from the individual’s willful malfeasance, gross negligence or
reckless disregard of the individual’s duties.

 

8.6                               Claims Procedures.

 

(a)                                 Filing a Claim. Any Participant or other
person claiming an interest in the Plan (the “Claimant”) may file a claim in
writing with the Committee. The Committee shall review the claim itself or
appoint an individual or entity to review the claim.

 

(b)                                 Claim Decision. The Claimant shall be
notified within ninety (90) days after the claim is filed whether the claim is
approved or denied, unless the Committee determines that special circumstances
beyond the control of the Plan require an extension of time, in which case the
Committee may have up to an additional ninety (90) days to process the claim. If
the Committee determines that an extension of time for processing is required,
the Committee shall furnish written or electronic notice of the extension to the
Claimant before the end of the initial ninety (90) day period. Any notice of
extension shall describe the special circumstances necessitating the additional
time and the date by which the Committee expects to render its decision.

 

(c)                                  Notice of Denial. If the Committee denies
the claim, it must provide to the Claimant, in writing or by electronic
communication, a notice which includes:

 

(i)                                     Reason(s). The specific reason(s) for
the denial;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  Reference. Specific reference to the
pertinent Plan provisions on which such denial is based;

 

(iii)                               Information Needed. A description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary;

 

(iv)                              Appeal Procedures/Time Limits. A description
of the Plan’s appeal procedures and the time limits applicable to such
procedures, including a statement of the Claimant’s right to bring a civil
action under ERISA Section 502(a) following a denial of the claim on appeal; and

 

(v)                                 Internal Rule. If an internal rule was
relied on to make the decision, either a copy of the internal rule or a
statement that this information is available at no charge upon request.

 

8.7                               Appeal Procedures. A request for appeal of a
denied claim must be made in writing to the Committee within sixty (60) days
after receiving notice of denial. The decision on appeal will be made within
sixty (60) days after the Committee’s receipt of a request for appeal, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for appeal. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision. The reviewer
shall afford the Claimant an opportunity to review and receive, without charge,
all relevant documents, information and records and to submit issues and
comments in writing to the Committee. The reviewer shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim regardless of whether the information was submitted or
considered in the initial benefit determination.

 

8.8                               Notice of Decision on Appeal. If the Committee
denies the appeal, it must provide to the Claimant, in writing or by electronic
communication, a notice which includes:

 

(a)                                 Reason(s). The specific reason(s) for the
denial;

 

(b)                                 Reference. Specific references to the
pertinent Plan provisions on which such denial is based;

 

(c)                                  Records. A statement that the Claimant may
receive on request all relevant records at no charge;

 

(d)                                 Procedures/Deadlines. A description of the
Plan’s voluntary procedures and deadlines, if any;

 

(e)                                  Claimant’s Right. A statement of the
Claimant’s right to sue under ERISA Section 502(a); and

 

16

--------------------------------------------------------------------------------


 

(f)                                   Internal Rule. If an internal rule was
relied on to make the decision, either a copy of the internal rule or a
statement that this information is available at no charge upon request.

 

8.9                               Claims Procedures Mandatory. The internal
claims procedures set forth in this Article 8 are mandatory. If a Claimant fails
to follow these claims procedures, or to timely file a request for appeal in
accordance with this Article 8, the denial of the claim shall become final and
binding on all persons for all purposes.

 

ARTICLE 9

 

Amendment and Termination

 

The Company may, at any time, and in its discretion, alter, amend, modify,
suspend or terminate the Plan or any portion thereof; provided, however, that no
such amendment, modification, suspension or termination shall, without the
consent of a Participant, adversely affect such Participant’s rights with
respect to amounts credited to the Participant’s Account and provided, further,
that no payment of benefits shall occur upon termination of the Plan unless the
requirements of Code Section 409A have been met. An action required to be taken
by the Company shall be taken by its Board, the Compensation Committee or by an
officer authorized to act on behalf of the Company.

 

ARTICLE 10

 

Miscellaneous

 

10.1                        No Employment or Other Service Rights. Nothing in
the Plan or any instrument executed pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or interfere in any way
with the right of the Company to terminate the Participant’s employment or
service at any time with or without notice and with or without cause.

 

10.2                        Governing Law. This Plan shall be interpreted,
construed, enforced, and performed in accordance with applicable federal law
(including all applicable provisions of Code Section 409A) and, to the extent
not preempted by federal law, in accordance with the laws of the State of
Michigan. Though the Company intends that the Plan comply with the requirements
of Code Section 409A and the regulations and guidance promulgated thereunder,
the Company makes no representation that the Plan complies with Code
Section 409A and shall have no liability to any Participant for any failure to
comply with Code Section 409A. This Plan shall constitute an “account balance
plan” as defined in Treas. Reg. Section 31.3121(v)(2)-1(c)(1)(ii)(A). For
purposes of Code Section 409A, all amounts deferred under this Plan shall be
aggregated with amounts deferred under other account balance plans.

 

17

--------------------------------------------------------------------------------


 

10.3                        No Warranties. Neither the Company nor the Committee
warrants or represents that the value of any Participant’s Account will
increase. Each Participant assumes the risk in connection with the deemed
investment of the Participant’s Account.

 

10.4                        No Assignment. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable
hereunder prior to the date that such amounts are paid (except as otherwise
provided in Section 7.8 or for the designation of a beneficiary pursuant to
Section 7.9).

 

10.5                        Expenses. The costs of administering the Plan
generally shall be paid by the Company, except that a Participant’s account may
be directly charged for any reasonable expenses directly attributable to the
Participant’s account.

 

10.6                        Severability. If any provision of the Plan is held
to be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be deemed modified to the extent of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected.

 

10.7                        Construction. Headings and subheadings in this Plan
are for convenience only and are not to be considered in the construction of the
provisions hereof. The singular includes the plural, and the plural includes the
singular, unless the context clearly indicates the contrary.

 

10.8                        Interpretation.  If a court of competent
jurisdiction determines that any provision of the Plan or related Participation
Agreement, or any portion of such a provision, is void or unenforceable, only
such provision or portion will be rendered void or unenforceable. The remainder
of this Plan and/or related Participation Agreement will remain in full force
and effect. If any court of proper jurisdiction determines that any covenant of
the Employee or Director, in any related Participation Agreement is overbroad as
to duration, coverage, or geographic scope, it is the intent of the parties that
such covenant will be limited in such jurisdiction to the extent necessary to
allow its enforcement.

 

IN WITNESS WHEREOF, Wolverine World Wide, Inc. originally adopted this Plan as
of the Effective Date and hereby adopts this amended and restated Plan as of the
date set forth in the introductory paragraph above.

 

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

By:

/s/ Michael D. Stornant

 

Name:

Michael D. Stornant

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

18

--------------------------------------------------------------------------------